         Case 1:17-cv-05845-VSB Document 80
                                         81 Filed 02/02/21
                                                  02/03/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


SPIN MASTER LTD. and SPIN MASTER, INC.,

Plaintiffs

v.
                                                       CIVIL ACTION No.
AMY & BENTON TOYS AND GIFTS CO., LTD;                   17-cv-5845 (VSB)
GUANGZHOU COMBUY TOYS CO., LTD A/K/A
COMBUY TOYS & GIFTS CO., LTD.; GUIGANG KM                [PROPOSED]
OVERSEA TRADING CO., LTD.; HEILONGJIANG               FINAL JUDGMENT
YOUTH TRADE CO., LTD.; JINHUA YINUO TOYS
CO., LTD.; NINGBO HOLLY INTELLIGENT
TECHNOLOGY CO., LTD.; NINGBO NBLOSSOM
CRAFT & GIFT CO., LTD.; SHANGHAI
GREATWALL INDUSTRIAL CO., LTD.; SHANTOU
CAPABLE TOYS CO., LTD.; SHANTOU CHENGHAI
JSTOYS FACTORY D/B/A JS TOYS; SHANTOU
CHENGJI TOYS & GIFTS CO., LTD. A/K/A
CHENGHAI CHENGJI TOYS CO., LTD.; SHANTOU
CITY CHENGHAI DISTRICT OCEAN TRADING
FIRM; SHANTOU DENKO ELECTRONICS TOYS
CO., LTD. A/K/A/ SHANTOU DENKO ELECTRONICS
NETWORK CO., LTD.; SHANTOU EASEMATE TOYS
CO., LTD.; SHANTOU FUNNYKIDS TOYS CO., LTD.;
SHANTOU GLOBALWIN TOYS CO., LTD;
SHANTOUGH         JINSHUOYOUPIN   NETWORK
TECHNOLOGY CO., LTD.; SHANTOU KING ONE
TOYS FACTORY A/K/A SHANTOU KING ONE TOYS
INDUSTRIAL CO., LTD.; SHANTOU NEWSTAR
TOYS TRADING FIRM; SHANTOU PRETTY COAST
PLASTIC TOYS CO., LIMITED; SHANTOU
ZHILETIAN TOYS TRADING CO., LTD. D/B/A
ZHILETIAN TOYS; SHENZHEN MINI TUDOU
TRADE CO., LTD.; SHENZHEN OWNSHINE TOYS
LIMITED; SUZHOU DREAMCOLOR TEXTILE CO.,
LTD.; YIWU BRIOSTA APPARELS FACTORY; YIWU
CITY KELE PACKING CO., LTD.; YIWU ECO-
ARTIFACT CO., LTD.; YIWU HEI DU TRADE CO.,
LTD. D/B/A CHINA WHOLESALE SUPERMARKET;
YIWU JIUDI TOYS CO., LIMITED; YIWU MAG
TRADING CO., LTD.; YIWU WENTOU IMPORT &
EXPORT CO., LTD.; ANIME MOVIE TOY STORE
       Case 1:17-cv-05845-VSB Document 80
                                       81 Filed 02/02/21
                                                02/03/21 Page 2 of 6




D/B/A INFANT STORE; ANLINBABY CHINA
STORE; BABY-UP STORE; BTEFKR STORE;
CHILDREN’S DREAM WORLD; DOUQU TOY LTD.
STORE; FASHION YOUR MEN; FORESTSUNSHINE
STORE;    HAE&LOVE      SHOOPING     STORE;
HIGHQUALITYHOMEDECORE STORE D/B/A TOYS
HOUSE;    HLTREE    BOUTIQUE    MATERNAL
SUPPLIES & TOY STORE; JKLMOONSALER
STORE; JUSTBUY STORE; KENNAN’S TOY WORLD
STORE; LOLLIPOP S STORE; MA*BB SKIES STORE;
HUNAN LEADSHOPPING E-COMMERCE CO.,
STORE F/K/A MUMMY’S SURPRISE TO BABY
STORE; SMALL FIRE STORE; TOUCH TOY CO.,
LTD.; TOYSKU STORE; TRENDY TOY STORE;
YAMALA TOY STORE; ZOU TRADING CO., LTD.;
BAIBUJU9; BEAUTYLIFE66; JYD INTERNATIONAL
CO., LTD. D/B/A BOHAO88; C360; COMELY2015;
FW781; SHENZHEN FUZECHENG TECHNOLOGY
CO., LTD D/B/A HONGKONG GAMERS TRADING
CO LTD D/B/A GAMERS; HARVEYE; HUAYEYU;
JEANTREE BABY CLOTHINGS; LBDBABY D/B/A
TONGTONG YANG; LIULIANSHENG; SCOT;
SHINAN; BESTAR INTERNATIONAL INDUSTRIAL
LIMITED     D/B/A   SHIXN2008;    SMILEWO;
SPORTSOUTDOOR; VANILLA17; XIAMEN YU
TAIGU TRADE CO., LTD. D/B/A YOUYOU93; and
ZZJ905532742,

Defendants
           Case 1:17-cv-05845-VSB Document 80
                                           81 Filed 02/02/21
                                                    02/03/21 Page 3 of 6




        WHEREAS, on February 6, 2019, the Court granted Plaintiffs’ motion for summary

judgment with respect to Plaintiffs’ Lanham Act claims, federal copyright infringement claim and

claims under N.Y. Gen. Bus. Law §§ 349-350 (“Summary Judgement Order”);

        WHEREAS, in the Summary Judgment Order, the Court awarded statutory damages in the

amount of $50,000.00 (“Individual Damages Award”) for each of the forty-six (46) Remaining

Defendants1 plus post-judgment interest;

        WHEREAS, in the Summary Judgment Order, the Court converted the Preliminary

Injunction into a permanent injunction, including an extension of the Asset Restraint;

        WHEREAS, on April 8, 2019, the Court entered an Order granting Plaintiffs’ request for a

Post-Judgment Asset Transfer (“Transfer Order”);

        WHEREAS, pursuant to the Summary Judgment Order and Transfer Order, Plaintiffs were

able to collect the following amounts from Remaining Defendants’ Frozen Accounts with PayPal,

Inc. in partial satisfaction of the Individual Damages Award:

                      REMAINING DEFENDANT                                AMOUNT
                                                                         COLLECTED

          Shanghai Greatwall Industrial Co., Ltd.                                        $165.50
          Shantou Easemate Toys Co., Ltd.                                                $101.31
          Shantou Pretty Coast Plastic Toys Co., Limited                                 $167.04
          Yiwu Eco-Artifact Co., Ltd.                                                  $1,608.50


1
  Defendants Guigang KM Oversea Trading Co., Ltd.; Jinhua Yinuo Toys Co., Ltd.; Ningbo Holly Intelligent
Technology Co., Ltd.; Ningbo Nblossom Craft & Gift Co., Ltd.; Shanghai Greatwall Industrial Co., Ltd.; Shantou
Denko Electronics Toys Co., Ltd. a/k/a Shantou Denko Electronics Network Co., Ltd.; Shantou Easemate Toys Co.,
Ltd.; Shantou Funnykids Toys Co., Ltd.; Shantou Pretty Coast Plastic Toys Co., Limited; Shenzhen Ownshine Toys
Limited; Yiwu Eco-Artifact Co., Ltd.; Yiwu Hei Du Trade Co., Ltd. d/b/a China Wholesale supermarket; Yiwu Jiudi
Toys Co., Limited; Anlinbaby China Store; BTEFKR Store; Children's Dream World; DouQu Toy Ltd. Store; Fashion
Your Men; ForestSunshine Store; Hltree Boutique Maternal Supplies & Toy Store; JKLMOONSALER Store;
Kennan's Toy World Store; MA*BB Skies Store; Hunan Leadshopping E-Commerce Co., Store f/k/a Mummy's
Surprise to Baby Store; ToysKu Store; Trendy Toy Store; ZOU TRADING CO., LTD.; baibuju9; Beautylife66; JYD
International Co., Ltd. d/b/a Bohao88; C360; Comely2015; Fw781; Shenzhen Fuzecheng Technology Co., Ltd. d/b/a
Hongkong Gamers Trading Co Ltd d/b/a Gamers; Harveye; Huayeyu; Jeantree Baby Clothings; Lbdbaby a/k/a
TongTong Yang; Liuliansheng; Scot; Shinana; Bestar International Industrial Limited d/b/a Shinxn2008; Smilewo;
Sportsoutdoor; Vanilla17; Xiamen Yu Taigu Trade Co., Ltd. d/b/a Youyou93 and Zzj905532742 are collectively,
hereinafter referred to as Remaining Defendants.

                                                      1
         Case 1:17-cv-05845-VSB Document 80
                                         81 Filed 02/02/21
                                                  02/03/21 Page 4 of 6




        Children's Dream World                                              $61.50
        JKLMOONSALER Store                                                  $58.00
        ZOU TRADING CO., LTD.                                               $22.27
        JYD International co., Ltd. d/b/a Bohao88                           $14.52
        C360                                                                 $0.43
        Jeantree Baby Clothings                                            $483.84


      WHEREAS, on December 3, 2020, Plaintiff filed a Proposed Satisfaction of Judgment for

Remaining Defendant Fashion Your Men, which was entered on December 4, 2020;

      It is hereby ORDERED, ADJUDGED AND DECREED as follows:




           I.    REMAINING DEFENDANTS’ OUSTANDING OBLIGATIONS
1. Remaining Defendant Fashion Your Men has satisfied the Individual Damages Award of

   $50,000.00 in full;

2. The other forty-five (45) Remaining Defendants have not fully satisfied the Individual

   Damages Award of $50,000.00 and their outstanding obligations are as follows:

       REMAINING DEFENDANT                               OUTSTANDING
                                                         OBLIGATION
       Guigang KM Oversea Trading Co., Ltd.              $50,000.00

       Jinhua Yinuo Toys Co., Ltd.(bunchem)              $50,000.00

       Ningbo Holly Intelligent Technology Co., Ltd.     $50,000.00

       Ningbo Nblossom Craft & Gift Co., Ltd.            $50,000.00

       Shanghai Greatwall Industrial Co., Ltd.           $49,834.50

       Shantou Denko Electronics Toys Co., Ltd.     $50,000.00
       a/k/a Shantou Denko Electronics Network Co.,
       Ltd.
       Shantou Easemate Toys Co., Ltd.                   $49,898.69
       Shantou Funnykids Toys Co., Ltd.                  $50,000.00


                                             2
 Case 1:17-cv-05845-VSB Document 80
                                 81 Filed 02/02/21
                                          02/03/21 Page 5 of 6




Shantou Pretty Coast Plastic Toys Co.,      $49,832.96
Limited
Shenzhen Ownshine Toys Limited              $50,000.00
Yiwu Eco-Artifact Co., Ltd.                 $48,391.50
Yiwu Hei Du Trade Co., Ltd. d/b/a China     $50,000.00
Wholesale supermarket
Yiwu Jiudi Toys Co., Limited                $50,000.00
Anlinbaby China Store                       $50,000.00
BTEFKR Store                                $50,000.00
Children's Dream World                      $49,938.50
DouQu Toy Ltd. Store                        $50,000.00
ForestSunshine Store                        $50,000.00
Hltree Boutique Maternal Supplies &Toy      $50,000.00
Store
JKLMOONSALER Store                          $49,942.00
Kennan 's Toy World Store                   $50,000.00
MA*BB Skies Store                           $50,000.00
Hunan Leadshopping E-Commerce Co., Store    $50,000.00
f/k/a Mummy's Surprise to Baby Store

ToysKu Store                                $50,000.00
Trendy Toy Store                            $50,000.00
ZOU TRADING CO., LTD.                       $49,977.73
baibuju9                                    $50,000.00
Beautylife66                                $50,000.00
JYD International co., Ltd. d/b/a Bohao88   $49,985.48

Comely2015                                  $50,000.00
Fw781                                       $50,000.00
Zhenzhen Fuzecheng Technology Co. Ltd.      $50,000.00
d/b/a HongKong Gamers Trading Co Ltd.
d/b/a Gamers
Harveye                                     $50,000.00
Huayeyu                                     $50,000.00
Jeantree Baby Clothings                     $49,516.16
Lbdbaby d/b/a TongTong Yang                 $50,000.00
Liuliansheng                                $50,000.00
Scot                                        $50,000.00
Shinan                                      $50,000.00


                                    3
     Case 1:17-cv-05845-VSB Document 80
                                     81 Filed 02/02/21
                                              02/03/21 Page 6 of 6




    Bestar International Industrial Limited d/b/a     $50,000.00
    Shixn2008
    Smilewo                                           $50,000.00
    Sportsoutdoor                                     $50,000.00
    Vanilla17                                         $50,000.00
    Xiamen Yu Taigu Trade Co., Ltd. d/b/a             $50,000.00
    Youyou93
    Zzj905532742                                      $50,000.00

                        The Clerk's office is directed to terminate any motions and close this case
SO ORDERED.
                         February
             3rd day of ____________,
SIGNED this _____                     2021, at _______ __.m


                                      ________________________________
                                      HON. VERNON S. BRODERICK
                                      UNITED STATES DISTRICT JUDGE




                                         4
